Exhibit 10.1 Primo Water Corporation Non-Employee Director Compensation Policy In general, director compensation will be approximately 50% Cash and 50% Equity. Cash retainers will be paid, and equity grants will be made, on the first business day following the company’s annual meeting of stockholders. Meeting fees will be paid within a reasonable period after the applicable meeting date. Cash Component – approximately $25,000 per year, depending on committee roles and meetings attended: Retainer: $2.5K per year for non-committee chairs $5.0k per year for committee chairs Attendance: $2.5k per meeting for in person regularly scheduled board meetings $1.0k for telephonic attendance $1.0k for ad hoc scheduled telephonic special board meetings Committee Mtgs: $1.0k per attendance each regularly scheduled committee mtg. $0.5k for each ad hoc committee mtg telephonic Anticipated Meeting Schedule Audit: 4 times/year, prior to each board meeting 1 additional meeting for annual audit review with auditors Governance: 2 time/year, but initially meet prior to each board meeting for the first year Compensation: 2 times/year Equity Component - $25,000 per year: 50% Restricted Stock or Restricted Stock Units (as elected by the director) 50% Stock Options (valued using Black Scholes) Vesting after 1 year and 1 day
